Case 2:19-cv-00503-MAK Document 21 Filed 10/01/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY JAMES PACK, et al. : CIVIL ACTION
v. : NO. 19-503
THOR MOTOR COACH :
ORDER

AND NOW, this 1* day of October 2019, it having been reported the above captioned

matter is settled, itis ORDERED:

1. This action is DISMISSED under Local Rule of Civil Procedure 41.1(b);! and,

2. The Clerk of Court shall mark this matter CLOSED.

 

1 Local Rule 41.1(b) provides:

[a]ny such order of dismissal may be vacated, modified, or stricken from the record,
for cause shown, upon the application of any party served within ninety (90) days
of the entry of such order of dismissal, provided the application of the ninety-day
time limitation is consistent with Federal Rule of Civil Procedure 60(c).
